              Case 2:18-cv-05077-ILRL-DMD Document 41-2 Filed 10/18/19 Page 1 of 1
10/11/2019-3:19 PM                                            Call Records For PTN 5046387196                                             1 of 1




     START_DATE             END_DATE          (SEC)   MOBILE ROLE CALL TYPE      CALLING_NBR      CALLED_NBR       BELIEVED SUBSCRIBERS
  08/22/2017 18:29:24   08/22/2017 18:29:59    35       Outbound    Voice        (504) 638-7196   (504) 564-2011   Cornelius Garrison
  08/22/2017 18:33:19   08/22/2017 18:33:40    21       Outbound    Voice        (504) 638-7196   (504) 564-2011   Cornelius Garrison
  09/02/2017 18:56:00   09/02/2017 18:57:00    60       Outbound    Voice        (504) 638-7196   (504) 564-2011   Cornelius Garrison
  09/02/2017 21:22:54   09/02/2017 21:23:13    19      Routed_Call  Voice        (504) 564-2011        -930        Cornelius Garrison
  09/02/2017 21:22:54   09/02/2017 21:23:13    19     Undetermined  Voice        (504) 564-2011   (504) 638-7196   Cornelius Garrison
  09/02/2017 21:43:21   09/02/2017 21:43:56    35       Outbound    Voice        (504) 638-7196   (504) 564-2011   Cornelius Garrison
  09/03/2017 10:21:18   09/03/2017 10:21:42    24         Inbound   Voice        (504) 564-2011   (504) 638-7196   Cornelius Garrison
  09/03/2017 10:21:18   09/03/2017 10:21:41    23      Routed_Call  Voice        (504) 564-2011        -850        Cornelius Garrison
  09/03/2017 10:31:08   09/03/2017 10:31:29    21       Outbound    Voice        (504) 638-7196   (504) 564-2011   Cornelius Garrison
  09/04/2017 18:32:53   09/04/2017 18:33:30    37         Inbound   Voice        (504) 564-2011   (504) 638-7196   Cornelius Garrison
  09/04/2017 18:52:49   09/04/2017 18:53:14    25       Outbound    Voice        (504) 638-7196   (504) 564-2011   Cornelius Garrison
  09/05/2017 19:58:21   09/05/2017 19:58:38    17     Undetermined  Voice        (504) 564-2011   (504) 638-7196   Cornelius Garrison
  09/05/2017 19:58:21   09/05/2017 19:58:38    17      Routed_Call  Voice        (504) 564-2011        -939        Cornelius Garrison
  09/05/2017 19:58:43   09/05/2017 19:58:51     8       Outbound    Voice        (504) 638-7196   (504) 564-2011   Cornelius Garrison
  09/05/2017 19:59:04   09/05/2017 20:00:16    72       Outbound    Voice        (504) 638-7196   (504) 564-2011   Cornelius Garrison
  09/06/2017 17:37:59   09/06/2017 17:38:42    43        Inbound    Voice        (504) 564-2011   (504) 638-7196   Cornelius Garrison
  09/06/2017 18:45:44   09/06/2017 18:46:10    26      Routed_Call  Voice        (504) 564-2011         -27        Cornelius Garrison
  09/06/2017 18:45:45   09/06/2017 18:46:10    25        Inbound    Voice        (504) 564-2011   (504) 638-7196   Cornelius Garrison
  09/07/2017 17:07:27   09/07/2017 17:07:50    23        Inbound    Voice        (504) 564-2011   (504) 638-7196   Cornelius Garrison
  09/07/2017 17:07:27   09/07/2017 17:07:49    22      Routed_Call  Voice        (504) 564-2011        -139        Cornelius Garrison
  09/07/2017 19:00:49   09/07/2017 19:01:10    21       Outbound    Voice        (504) 638-7196   (504) 564-2011   Cornelius Garrison
  09/07/2017 19:04:31   09/07/2017 19:04:52    21        Inbound    Voice        (504) 564-2011   (504) 638-7196   Cornelius Garrison
  09/07/2017 19:05:50   09/07/2017 19:06:22    32      Routed_Call  Voice        (504) 564-2011         -65        Cornelius Garrison
  09/07/2017 19:05:51   09/07/2017 19:06:22    31        Inbound    Voice        (504) 564-2011   (504) 638-7196   Cornelius Garrison
  09/07/2017 19:40:56   09/07/2017 19:41:05     9       Outbound    Voice        (504) 638-7196   (504) 564-2011   Cornelius Garrison
  09/07/2017 19:41:00   09/07/2017 19:41:04     4      Routed_Call  Voice        (504) 564-2011   (504) 638-7196   Cornelius Garrison
  09/07/2017 19:41:00   09/07/2017 19:41:04     4      Routed_Call  Voice        (504) 564-2011   (504) 638-7196   Cornelius Garrison
  09/07/2017 19:41:10   09/07/2017 19:42:56    106     Routed_Call  Voice        (504) 564-2011        -775        Cornelius Garrison
  09/07/2017 19:41:10   09/07/2017 19:42:56    106       Inbound    Voice        (504) 564-2011   (504) 638-7196   Cornelius Garrison
  09/07/2017 19:43:11   09/07/2017 19:43:33    22        Inbound    Voice        (504) 564-2011   (504) 638-7196   Cornelius Garrison
  09/07/2017 19:43:11   09/07/2017 19:43:33    22      Routed_Call  Voice        (504) 564-2011        -710        Cornelius Garrison
  09/07/2017 19:44:21   09/07/2017 19:44:58    37      Routed_Call  Voice        (504) 564-2011        -724        Cornelius Garrison
  09/07/2017 19:44:22   09/07/2017 19:44:58    36        Inbound    Voice        (504) 564-2011   (504) 638-7196   Cornelius Garrison
  09/07/2017 19:53:40   09/07/2017 19:54:04    24        Inbound    Voice        (504) 564-2011   (504) 638-7196   Cornelius Garrison
  09/07/2017 19:53:40   09/07/2017 19:54:04    24      Routed_Call  Voice        (504) 564-2011        -488        Cornelius Garrison
  09/07/2017 20:21:14   09/07/2017 20:21:56    42       Outbound    Voice        (504) 638-7196   (504) 564-2011   Cornelius Garrison
  09/07/2017 20:56:18   09/07/2017 20:56:58    40       Outbound    Voice        (504) 638-7196   (504) 564-2011   Cornelius Garrison
  09/08/2017 10:38:55   09/08/2017 10:39:16    21        Inbound    Voice        (504) 564-2011   (504) 638-7196   Cornelius Garrison
  09/08/2017 10:38:55   09/08/2017 10:39:16    21      Routed_Call  Voice        (504) 564-2011        -163        Cornelius Garrison
  09/08/2017 10:57:04   09/08/2017 10:57:19    15      Routed_Call  Voice        (504) 564-2011        -540        Cornelius Garrison
  09/08/2017 10:57:04   09/08/2017 10:57:19    15        Inbound    Voice        (504) 564-2011   (504) 638-7196   Cornelius Garrison
  09/08/2017 15:00:39   09/08/2017 15:01:19    40      Routed_Call  Voice        (504) 564-2011        -654        Cornelius Garrison
  09/08/2017 15:00:40   09/08/2017 15:01:19    39        Inbound    Voice        (504) 564-2011   (504) 638-7196   Cornelius Garrison
  09/08/2017 15:37:54   09/08/2017 15:37:57     3      Routed_Call  Voice        (504) 564-2011        -965        Cornelius Garrison
  09/08/2017 15:37:54   09/08/2017 15:37:57     3     Undetermined  Voice        (504) 564-2011   (504) 638-7196   Cornelius Garrison
  09/08/2017 20:46:34   09/08/2017 20:47:26    52      Routed_Call  Voice        (504) 564-2011        -920        Cornelius Garrison
  09/08/2017 20:46:35   09/08/2017 20:47:26    51        Inbound    Voice        (504) 564-2011   (504) 638-7196   Cornelius Garrison
  09/09/2017 12:31:51   09/09/2017 12:32:33    42       Outbound    Voice        (504) 638-7196   (504) 564-2011   Cornelius Garrison
  09/13/2017 16:04:26   09/13/2017 16:06:32    126     Routed_Call  Voice        (504) 564-2011        -389        Cornelius Garrison
  09/13/2017 16:04:27   09/13/2017 16:06:32    125        Inbound   Voice        (504) 564-2011   (504) 638-7196   Cornelius Garrison
  09/30/2017 18:51:18   09/30/2017 18:51:50    32       Outbound    Voice        (504) 638-7196   (504) 564-2011   Cornelius Garrison
  10/02/2017 13:33:03   10/02/2017 13:33:30    27      Routed_Call  Voice        (504) 564-2011        -251        Cornelius Garrison
  10/02/2017 13:33:04   10/02/2017 13:33:30    26         Inbound   Voice        (504) 564-2011   (504) 638-7196   Cornelius Garrison
  10/02/2017 19:23:32   10/02/2017 19:24:04    32         Inbound   Voice        (504) 564-2011   (504) 638-7196   Cornelius Garrison
  10/03/2017 12:07:31   10/03/2017 12:08:04    33      Routed_Call  Voice        (504) 564-2011          -5        Cornelius Garrison
  10/03/2017 12:07:32   10/03/2017 12:08:04    32         Inbound   Voice        (504) 564-2011   (504) 638-7196   Cornelius Garrison
  10/03/2017 13:21:01   10/03/2017 13:21:36    35       Outbound    Voice        (504) 638-7196   (504) 564-2011   Cornelius Garrison
  10/03/2017 13:31:01   10/03/2017 13:31:21    20       Outbound    Voice        (504) 638-7196   (504) 564-2011   Cornelius Garrison
  10/06/2017 16:04:52   10/06/2017 16:05:37    45         Inbound   Voice        (504) 564-2011   (504) 638-7196   Cornelius Garrison
  10/06/2017 17:04:52   10/06/2017 17:05:37    45      Routed_Call  Voice        (504) 564-2011   (205) 356-0926   Cornelius Garrison
  10/06/2017 18:55:56   10/06/2017 18:56:19    23         Inbound   Voice        (504) 564-2011   (504) 638-7196   Cornelius Garrison
  10/06/2017 18:56:32   10/06/2017 18:56:51    19       Outbound    Voice        (504) 638-7196   (504) 564-2011   Cornelius Garrison
  10/06/2017 18:58:22   10/06/2017 18:58:58    36       Outbound    Voice        (504) 638-7196   (504) 564-2011   Cornelius Garrison
  10/06/2017 19:42:30   10/06/2017 19:43:01    31       Outbound    Voice        (504) 638-7196   (504) 564-2011   Cornelius Garrison
  10/06/2017 19:55:55   10/06/2017 19:56:19    24      Routed_Call  Voice        (504) 564-2011   (205) 356-0849   Cornelius Garrison
  10/06/2017 19:56:58   10/06/2017 19:57:12    14      Routed_Call  Voice        (504) 564-2011   (205) 356-0812   Cornelius Garrison
  10/08/2017 14:53:20   10/08/2017 14:54:04    44      Routed_Call  Voice        (504) 564-2011        -336        Cornelius Garrison
  10/08/2017 14:53:20   10/08/2017 14:54:04    44         Inbound   Voice        (504) 564-2011   (504) 638-7196   Cornelius Garrison
  10/09/2017 09:33:43   10/09/2017 09:34:24    41      Routed_Call  Voice        (504) 564-2011        -637        Cornelius Garrison
  10/09/2017 09:33:44   10/09/2017 09:34:24    40         Inbound   Voice        (504) 564-2011   (504) 638-7196   Cornelius Garrison
  10/09/2017 09:39:29   10/09/2017 09:39:55    26       Outbound    Voice        (504) 638-7196   (504) 564-2011   Cornelius Garrison
  10/09/2017 10:05:11   10/09/2017 10:05:34    23         Inbound   Voice        (504) 564-2011   (504) 638-7196   Cornelius Garrison
  10/09/2017 11:10:51   10/09/2017 11:11:10    19       Outbound    Voice        (504) 638-7196   (504) 564-2011   Cornelius Garrison
  10/09/2017 11:36:20   10/09/2017 11:37:06    46      Routed_Call  Voice        (504) 564-2011        -247        Cornelius Garrison
  10/09/2017 11:36:21   10/09/2017 11:37:06    45         Inbound   Voice        (504) 564-2011   (504) 638-7196   Cornelius Garrison




SPRINT CORPORATION                                                                                                                        1
